Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 (and its dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term ““saturating the depth”” in claim 9 is a relative term which renders the claim indefinite. The term ““saturating the depth”” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, it is understood that the conductive ink saturates at least some depth of the “edge margins of said electrically conductive fiber material”. Clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 6, 7, 8, 9, 11, 13, 14, 15, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (U.S. Patent Application Publication 2007/0068923) in view of Barfuss (U.S. Patent Application Publication 2018/ 0124871)







Regarding claim 1, Augustine discloses blanket comprising, 
a carbon veil material (10) having a plurality of carbon fibers (¶0028, “fabrics made from carbonized fibers” have “closely spaced conductive elements such that heating element 10 has a substantially uniform watt density output)) …; 
a first electrically conductive rail (bus bar 15, fig. 1A) electrically coupled along a first side of said carbon veil , said first electrically conductive rail being an electrically conductive ink (¶0029, “According to an alternate embodiment, bus bars can be…conductive ink) …; 
a second electrically conductive rail (bus bar 15 on the other side, Fig. 1A) electrically coupled along a second side of said carbon veil material opposite said first side of said carbon veil material, said second electrically conductive rail being an electrically conductive ink (¶0029, “According to an alternate embodiment, bus bars can be…conductive ink) …; 
a first electrically insulative layer  (layers 210, Fig. 2B surrounding layer 10, ¶0038 electrically insulating) overlaying a first surface of said carbon veil material ; 
a second electrically insulative layer (layers 210, Fig. 2B surrounding layer 10, ¶0038 electrically insulating) overlaying a second surface of said carbon veil material oppositely disposed from said first surface of said carbon veil material, and 
an electrical control circuit  (232, temperature controller, ¶0046) electrically coupled to said first electrically conductive rail and said second electrically conductive rail, 
whereby current passing from the electrical control circuit to the first and second electrically conductive rails passes through the carbon veil to create heat (¶0046, “With carbon fibers blanket 200 so that an extension cable 330 may couple bus bars 15 to a power source 234, and temperature sensor assembly 421 to a temperature controller 232, both shown incorporated into a console 333. In certain embodiments, power source 234 supplies a pulse-width-modulated voltage to bus bars 15. The controller 232 may function to interrupt such power supply (e.g., in an over-temperature condition) or to modify the duty cycle to control the heating element temperature”.).  
However, Augustine does not explicitly disclose the carbon fibers “extending between a carbon veil first surface and a carbon veil second surface oppositely disposed from said carbon veil first surface” and, for each of the conductive rails being electrically conductive ink, “extending through said carbon veil from said first surface to said second surface”.  However, Augustine does disclose that the veil/element 10 should have “a substantially uniform watt density” and that it “comprises a conductive fabric” with “incorporating closely spaced conductive elements”.  Barfuss teaches “holes extend” through to the “adjoining surface” and that “one or more or a portion of one or more wires, conductors, etc, may extend through the holes in the …substrate” (Barfuss, ¶0045) creating a “uniform heat density” (¶0041).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine with the teachings of Barfuss, and ensure that the carbon fibers go from one side to the other, in order to make sure that the watt density of the entire cloth is uniform and to comprise closely spaced conductive elements.  

Regarding claim 3, Augustine in view of Barfuss teaches all the limitations of claim 1, as above, but does not further teach in this combination a heating blanket wherein said plurality of carbon fibers is a mat at least of a portion of which are randomly orientated carbon fibers.  However, Barfuss does teach a veil heater wherein a heating blanket wherein said plurality of carbon fibers is a mat at least of a portion of which are randomly orientated carbon fibers (¶0042, “preferably, the plurality of fibers are randomly distributed throughout the resistive substrate”).    Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate the teaching of Barfuss into Augustine, in order to have the fibers randomly situated in order that there is no concentration, and thus the heat gradient and electrical density will remain about constant, so it is an effective heater without hotspots which may be subject to malfunction (Barfuss, ¶0041).

Regarding claim 6, Augustine teaches all the limitations of claim 1, as above, and further teach, in this embodiment, a heating blanket wherein said first and second electrically conductive rails are made of an electrically conductive ink having a metal coated particles. However, Augustine gives many options how to create these bus bar/rails, including “[t]hreads or yarns employed by embodiments of the present invention may be made of other polymeric or natural fibers coated with other electrically conductive materials” (¶29, emphasis added), and the coatings mentioned are only metal (¶0029, e.g. silver-coated thread”).  Thus, it would have been obvious to one having ordinary skill in the art at th3e time of the filing to add this further teaching of Augustine to the current invention to have the conductive ink structure that is in the rails/bus  be metal-coated particles, like silver coated threat, in order to have good flexibility and durability in creating these fabrics (¶0029).

Regarding claim 7, Augustine in view of Barfuss teaches all the limitations of claim 6, as above, but does not further teach, in this embodiment, a blanket comprising a first electrically conductive strip overlaying and in electrical contact with said first electrically conductive rail, and a second electrically conductive strip overlaying and in electrical contact with said second electrically conductive rail.  However, as noted above, Augustine does teach many options for connecting a bus bar/rail to the fabric, further including “[o]ther options for improving the electrical connection between bus bar 15 and heater 10 include a ribbon (conductive strip) of highly conductive paint or ink, applied to the conductive fabric of heater 10, to which bus bar 15”.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine further, I accordance with his teachings, to have another “conductive strip overlaying and in electrical contact with the conductive rail (bus bar), in order to ensure a good electrical connection between the rail/bus bar and the conductive fabric in order to make the heater work well and “so that the fabric cannot physically pull away from the bus bar during flexing (Augustine, ¶0030).

Regarding claim 8, Augustine in view of Barfuss teaches all the limitations of claim 7, as above, but does not further teach, in this embodiment, a blanket wherein said first and second electrically conductive strips are made of a metallic foil.    However, as noted above, Augustine teaches many ways to make the rail/bus bar (¶0029) and then to even add a further layer for added structure (¶0030).  In fact, a metal foil is an option of what the bus bars comprise (Augustine, claim 9, ¶0029).  Thus, with all these options, it would have been obvious to one having ordinary skill in the art at the time of the filing, in order to ensure “electrical connectivity” and so that the fabric cannot physically pull away from the bus bar during flexing (Augustine, ¶0030), it would have been obvious to incorporate  conventional metals and materials, taking into consideration cost or availability or expected use of the blanket.

Regarding claim 9, Augustine discloses a heating blanket comprising, 
an exterior envelope (Fig. 2B, layers 210 surrounding layer 10) of electrically non-conductive material (¶0038, electrically insulating layer 210); 
an interior layer (10) of electrically conductive fiber material encased within said exterior envelope, said interior layer of electrically conductive fiber (¶0028, carbon fibers) material having two oppositely disposed edge margins; 
a pair of spaced apart electrodes (bus bar 15) coupled to said electrically conductive fiber material at said two oppositely disposed edge margins (¶0029), each said electrode of said pair of spaced apart electrodes being an electrically conductive ink (¶0029, “According to an alternate embodiment, bus bars can be…conductive ink)…, and 
an electrical control circuit (232, temperature controller, ¶0046) electrically coupled to said pair of spaced apart electrodes, 
whereby current passes from the electrical control circuit to the electrodes and to 14-the interior portion of the electrically conductive fiber material to create heat circuit  (¶0046, “With reference to FIGS. 3A-B, it can be seen that connector 23 protrudes from shell 20 of blanket 200 so that an extension cable 330 may couple bus bars 15 to a power source 234, and temperature sensor assembly 421 to a temperature controller 232, both shown incorporated into a console 333. In certain embodiments, power source 234 supplies a pulse-width-modulated voltage to bus bars 15. The controller 232 may function to interrupt such power supply (e.g., in an over-temperature condition) or to modify the duty cycle to control the heating element temperature”.).  
Augustine does not disclose wherein the conductive ink is “saturating the depth of said edge margins of said electrically conductive fiber material”. Augustine does suggest many options for creating a conductive fabric with rails, including, as above, that the rail (bus bar) can be made of “conductive ink” (¶29, seemingly applied to fabric 10), or that even that “the electrical connection between bus bar 15 and heater 10 include a ribbon of highly conductive paint or ink, applied to the conductive fabric of heater 10, to which bus bar 15 is attached” (¶0030), thus between the conductive ink of the bus bar/rail and the ribbon of conductive ink.  Barfuss teaches “holes extend” through to the “adjoining surface”.and that “one or more or a portion of one or more wires, conductors, etc, may extend through the holes in the …substrate” (Barfuss, ¶0045) creating a “uniform heat density” (¶0041).   Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine with the teachings of Barfuss, to have the ink “saturating the [at least some] depth of the edge margins of the electrically conductive fiber material (through some of fabric material 10), in order to ensure a good electrical connection between the rail/bus bar and the conductive fabric in order to make the heater work well.
Regarding claim 11, Augustine in view of Barfuss teaches all the limitations of claim 9, as above, but does not further teach wherein said interior layer of electrically conductive fiber material is a material at least of a portion of which is randomly orientated carbon fibers.  However, Barfuss does teach a veil heater wherein a heating blanket wherein said plurality of carbon fibers is a mat at least of a portion of which are randomly orientated carbon fibers (Barfuss ¶0042, “preferably, the plurality of fibers are randomly distributed throughout the resistive substrate”).    Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate the teaching of Barfuss into Augustine, in order to have the fibers randomly situated in order that there is no concentration, and thus the heat gradient and electrical density will remain about constant, so it is an effective heater without hotspots which may be subject to malfunction (Barfuss, ¶0041). 
Regarding claim 13, Augustine in view of Barfuss teaches all the limitations of claim 9, as above, but does not further teach, in this embodiment, a blanket comprising a first electrically conductive strip overlaying and in electrical contact with a first said electrode of said pair of spaced apart electrodes, and a second electrically conductive strip overlaying and in electrical contact with a second said electrode of said pair of spaced apart electrodes. However, as noted above, Augustine does teach many options for connecting a bus bar/rail to the fabric, further including “[o]ther options for improving the electrical connection between bus bar 15 and heater 10 include a ribbon (conductive strip) of highly conductive paint or ink, applied to the conductive fabric of heater 10, to which bus bar 15”.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine further, I accordance with his teachings, to have another “electrically conductive strips [for each of the busbars] overlaying and in electrical contact with … said electrode of said pair of spaced apart electrodes (bus bar, in order to ensure a good electrical connection between the rail/bus bar and the conductive fabric in order to make the heater work well and “so that the fabric cannot physically pull away from the bus bar during flexing (Augustine, ¶0030).
 
Regarding claim 14, Augustine teaches all the limitations of claim 13, as above, but does not further teach, in this embodiment, a blanket wherein said first and second electrically conductive strips are made of a metallic foil.  However, as noted above, Augustine teaches many ways to make the rail/bus bar (¶0029) and then to even add a further layer for added structure (¶0030).  In fact, a metal foil is an option of what the bus bars comprise (Augustine, claim 9, ¶0029).  Thus, with all these options, it would have been obvious to one having ordinary skill in the art at the time of the filing, in order to ensure “electrical connectivity” and so that the fabric cannot physically pull away from the bus bar during flexing (Augustine, ¶0030), it would have been obvious to incorporate  conventional metals and materials, taking into consideration cost or availability or expected use of the blanket.


Regarding claim 15, Augustine discloses a heating blanket comprising, 
an electrically conductive veil material (Augustine, Fig. 1A, 10, ¶0028, “conductive”)…; 
a first rail (one side of 15) of electrically conductive ink (¶0028) deposited along and embedded within a first portion of said mat of fibers (the portion of fibers on that side next to that bus bar); 
a second rail of electrically conductive ink (¶0028) deposited along and embedded within a second portion of said mat of fibers oppositely disposed from said first rail of electrically conductive ink (the portion of fibers on that side next to that bus bar); 
a first covering layer (210 on one side, Fig. 2B) overlaying a first surface of said electrically conductive veil material; 
a second covering layer (210 on one side, Fig. 2B) overlaying a second surface of said electrically conductive veil material oppositely disposed from said first surface of said electrically conductive veil material, and 
an electrical control circuit (232, temperature controller, ¶0046) electrically coupled to said first and second rails of electrically conductive ink, 
whereby current passing from the electrical control circuit to the first and second rails of electrically conductive ink passes through the electrically conductive veil to create heat  (¶0046, “With reference to FIGS. 3A-B, it can be seen that connector 23 protrudes from shell 20 of blanket 200 so that an extension cable 330 may couple bus bars 15 to a power source 234, and temperature sensor assembly 421 to a temperature controller 232, both shown incorporated into a console 333. In certain embodiments, power source 234 supplies a pulse-width-modulated voltage to bus bars 15. The controller 232 may function to interrupt such power supply (e.g., in an over-temperature condition) or to modify the duty cycle to control the heating element temperature”.).  
Augustine does not disclose “having a mat of electrically conductive fibers with a thickness extending between a top surface and a bottom surface”.   However, Augustine does disclose that the veil/element 10 should have “a substantially uniform watt density” and that it “comprises a conductive fabric” with “incorporating closely spaced conductive elements”.  Barfuss teaches “holes extend” through to the “adjoining surface”.and that “one or more or a portion of one or more wires, conductors, etc, may extend through the holes in the …substrate” (Barfus, ¶0045) creating a “uniform heat density” (¶0041).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine with Barfuss and ensure that the carbon fibers go from one side to the other, in order to make sure that the watt density of the entire cloth is uniform and to comprise closely spaced conductive elements.  

Regarding claim 17, Augustine in view of Barfuss teaches all the limitations of claim 15, as above, but does not further teach a blanket wherein said electrically conductive veil material is a material at least of a portion of which is randomly orientated carbon fibers.  However, Barfuss does teach a veil heater wherein a heating blanket wherein said plurality of carbon fibers is a mat at least of a portion of which are randomly orientated carbon fibers (Barfuss ¶0042, “preferably, the plurality of fibers are randomly distributed throughout the resistive substrate”).    Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate the teaching of Barfuss into Augustine and Barfuss, in order to have the fibers randomly situated in order that there is no concentration, and thus the heat gradient and electrical density will remain about constant, so it is an effective heater without hotspots which may be subject to malfunction (Barfuss, ¶0041). 
Regarding claim 18, Augustine in view of Barfuss teaches all the limitations of claim 15, as above, and further teach, in this embodiment, a heating blanket wherein said first and second electrodes penetrate the entire thickness of said mat of fibers.  Further, Augustine suggests many options for creating a conductive fabric with rails that even that “the electrical connection between bus bar 15 and heater 10 include a ribbon of highly conductive paint or ink, applied to the conductive fabric of heater 10, to which bus bar 15 is attached” (¶0030), thus between the conductive ink of the bus bar/rail and the ribbon of conductive ink, it would have been obvious to one having ordinary skill in the art at the time of the filing to have the “first and second electrodes (bus bars 15) penetrate the entire thickness of said mat of fibers”, in order to ensure a good electrical connection between the rail/bus bar and the conductive fabric in order to make the heater work well and “so that the fabric cannot physically pull away from the bus bar during flexing (Augustine, ¶0030).

 	Regarding claim 19, Augustine in view of Barfuss teaches all the limitations of claim 15, as above, and further teach, in this embodiment, a heating blanket comprising a first electrically conductive strip overlaying and in electrical contact with said first rail of electrically conductive ink, and a second electrically conductive strip overlaying and in electrical contact with said second rail of electrically conductive ink.  However, Augustine suggests many options for creating a conductive fabric with rails, including, as above, that the rail (bus bar) can be made of “conductive ink” (¶29, seemingly applied to fabric 10), or that even that “the electrical connection between bus bar 15 and heater 10 include a ribbon of highly conductive paint or ink, applied to the conductive fabric of heater 10, to which bus bar 15 is attached” (¶0030), thus between the conductive ink of the bus bar/rail and the ribbon of conductive ink.  Augustine further does teach many options for connecting a bus bar/rail to the fabric, further including “[o]ther options for improving the electrical connection between bus bar 15 and heater 10 include a ribbon (conductive strip) of highly conductive paint or ink, applied to the conductive fabric of heater 10, to which bus bar 15”.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine further, I accordance with his teachings, to have another “conductive strip overlaying and in electrical contact with the conductive rail (bus bar), in order to ensure a good electrical connection between the rail of conductive ink/bus bar and the conductive fabric in order to make the heater work well and “so that the fabric cannot physically pull away from the bus bar during flexing (Augustine, ¶0030).
 

Regarding claim 20, Augustine teaches all the limitations of claim 19, as above, and further teach, in this embodiment, a heating blanket wherein said first and second electrically conductive strips are made of a metallic foil.  However, as noted above, Augustine teaches many ways to make the rail/bus bar (¶0029) and then to even add a further layer for added structure (¶0030).  In fact, a metal foil is an option of what the bus bars comprise (Augustine, claim 9, ¶0029).  Thus, with all these options, it would have been obvious to one having ordinary skill in the art at the time of the filing, in order to ensure “electrical connectivity” and so that the fabric cannot physically pull away from the bus bar during flexing (Augustine, ¶0030), it would have been obvious to incorporate  conventional metals and materials, taking into consideration cost or availability or expected use of the blanket.
Claim(s) 2, 4, 5, 10, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (U.S. Patent Application Publication 2007/0068923) inview of Barfuss and further in view of Terrell (U.S. Patent Application Publication 2015/ 0072113).

Regarding claim 2, Augustine in view of Barfuss teaches all the limitations of claim 1, as above, but does not further teach a heating blanket wherein said first electrically insulative layer includes heat reflective layer, a first thermoplastic layer overlaying a first surface of said heat reflective layer, and a second thermoplastic layer overlaying a second surface of said heat reflective layer oppositely disposed from said first surface of said heat reflective layer.   However, Terrell teaches wherein the first electrically insulative layer (fig. 2, Abstract, “lofted billow spunbond thermoplastic layer 18”) includes heat reflective layer (16), a first thermoplastic layer overlaying a first surface of said heat reflective layer (17, thermoplastic), and a second thermoplastic layer (15) overlaying a second surface of said heat reflective layer oppositely disposed from said first surface of said heat reflective layer.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine, and to include more reflective layers and insulative layers to ensure that there is good heat distribution in the blanket, but to also make the device more efficient to have a reflective layer and to not just lose the energy, and to also ensure that the blanket is soft, as a blanket should be, to have the spunbond insulative layers.

Regarding claim 4, Augustine in view of Barfuss and Terrell teach all the limitations of claim 2, and further teaches a heating blanket wherein said first electrically insulative layer is a spunbond material.  However, given that Terrell teaches that other insulative  (layer 18, fig. 2, “spunbond”, abstract; this would have been incorporated in the invention above given that the layers of Terrell are describing the electrically insulative layers of Augustine, that have already been combined).  

Regarding claim 5, Augustine in view of Barfuss and Terrell teach all the limitations of claim 4, but do not further teach a heating blanket wherein said second electrically insulative layer is a spunbond material.  However, Given the incorporation above of the spunbond material into the first electrically insulative layer, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate a spunbond material into this layer, as such a layer is already incorporated in the first insulative layer (of 18, see rejections above) in order to have spunbond insulation and softer material on both sides of the heating element, to achieve maximum flexibility and maximum comfort.

Regarding claim 10, Augustine in view of Barfuss teaches all the limitations of claim 9, as above, but does not further teach a heating blanket wherein at least a portion of said exterior envelope includes a heat reflective layer, a first thermoplastic layer overlaying a first surface of said heat reflective layer, and a second thermoplastic layer overlaying a second surface of said heat reflective layer oppositely disposed from said first surface of said heat reflective layer.   However, Terrell teaches wherein the first electrically insulative layer (fig. 2, Abstract, “lofted billow spunbond thermoplastic layer 18”) includes heat reflective layer (16), a first thermoplastic layer overlaying a first surface of said heat reflective layer (17, thermoplastic), and a second thermoplastic layer (15) overlaying a second surface of said heat reflective layer oppositely disposed from said first surface of said heat reflective layer.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine, and to include more reflective layers and insulative layers to ensure that there is good heat distribution in the blanket, but to also make the device more efficient to have a reflective layer and to not just lose the energy, and to also ensure that the blanket is soft, as a blanket should be, to have the spunbond insulative layers.
Regarding claim 12, Augustine in view of Barfuss teaches all the limitations of claim 9, as above, but does not further teach a heating blanket wherein said exterior envelope is made of a thermoplastic, nonwoven material.  However, Terrell teaches that such thermoplastic materials are conventional for insulative materials surrounding the heating element ( Terrell, layers 17 and 15 particularly, made of thermoplastic, but also layer 18, Abstract).  Specifically, as well, layer 18 is noted to be a specifically nonwoven material (Terrell, ¶0012).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine with the teachings of Terrell, to have the insulative envelope layers (Augustine, 210) made out of thermoplastic insulative non-woven material, in order to have flexible and soft yet insulative and layers surrounding the heating element in a conventional way to spread the heat and not injure the operator do to a concentration of heat. 
Regarding claim 16, Augustine in view of Barfuss teaches all the limitations of claim 15, as above, but does not further teach wherein said first covering layer includes heat reflective layer and at least one thermoplastic layer overlaying said heat reflective layer.   However, Terrell teaches a first covering layer includes heat reflective layer (Terrell, 16) and at least one thermoplastic layer (17, abstract, Fig. 2) overlaying said heat reflective layer.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine and add the teachings of Terrell, to have a the insulative layer be thermoplastic and to have a heat reflective layer, in order to better send out directional heat, and to be more efficient, but to also be soft and not injure the user with a concentration of heat.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (U.S. Patent Application Publication 2007/0068923).
Regarding claim 21, Augustine discloses method of manufacturing a heating blanket comprising the steps of: 
(A) providing an electrically conductive veil material (Figs.1A,  2B; element 10)l; 
(B) depositing an electrically conductive ink (¶0029, conductive ink) upon the electrically conductive veil material to form two electrically conductive rails (bus bars 15 made up by conductive ink); 
…
(D) coupling a first electrically insulative layer (210 figs. 2A, ¶0029) over a first surface of the electrically conductive veil material; 
(E) coupling a second electrically insulative layer (210 on the other side), overlaying a second surface of the electrically conductive veil material oppositely disposed from the first surface of the electrically conductive veil material, and 
(F) coupling an electrical control circuit to the first electrically conductive rail and the second electrically conductive rail (¶0046, “With reference to FIGS. 3A-B, it can be seen that connector 23 protrudes from shell 20 of blanket 200 so that an extension cable 330 may couple bus bars 15 to a power source 234, and temperature sensor assembly 421 to a temperature controller 232, both shown incorporated into a console 333. In certain embodiments, power source 234 supplies a pulse-width-modulated voltage to bus bars 15. The controller 232 may function to interrupt such power supply (e.g., in an over-temperature condition) or to modify the duty cycle to control the heating element temperature”.).  
However, Augustine does not explicitly disclose a method of “( C) forcing the electrical conductive ink of the two electrically conductive rails into the interior of the electrically conductive veil material”.  Augustine does suggest many options for creating a conductive fabric with rails, that is, with the bus bars made of “conductive ink” (¶29, seemingly applied to fabric 10), or that even that “the electrical connection between bus bar 15 and heater 10 include a ribbon of highly conductive paint or ink, applied to the conductive fabric of heater 10, to which bus bar 15 is attached” (¶0030), thus between the conductive ink of the bus bar/rail and the ribbon of conductive ink, it would have been obvious to one having ordinary skill in the art at the time of the filing to have the ink “forcing”, essentially putting in, the electrical conductive ink of the two electrically conductive rails into the interior of the conductive veil material (through some of fabric material 10), in order to ensure a good electrical connection between the rail/bus bar and the conductive fabric in order to make the heater work well.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (U.S. Patent Application Publication 2007/0068923) in view of Terrell
Regarding claim 22, Augustine teaches all the limitations of claim 21, as above, but does not further teach a method wherein the first electrically insulative layer includes heat reflective layer, a first thermoplastic layer overlaying a first surface of the heat reflective layer, and a second thermoplastic layer overlaying a second surface of the heat reflective layer oppositely disposed from the first surface of said heat reflective layer.  However, Terrell teaches wherein the first electrically insulative layer (fig. 2, Abstract, “lofted billow spunbond thermoplastic layer 18”) includes heat reflective layer (16), a first thermoplastic layer overlaying a first surface of said heat reflective layer (17, thermoplastic), and a second thermoplastic layer (15) overlaying a second surface of said heat reflective layer oppositely disposed from said first surface of said heat reflective layer.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Augustine, and to include more reflective layers and insulative layers to ensure that there is good heat distribution in the blanket, but to also make the device more efficient to have a reflective layer and to not just lose the energy, and to also ensure that the blanket is soft, as a blanket should be, to have the spunbond insulative layers.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (U.S. Patent Application Publication 2007/0068923) in view of Barfuss (U.S. Patent Application Publication 2018/ 0124871)

Regarding claim 23, Augustine teaches all the limitations of claim 21, as above, but does not further teach a method wherein the electrically conductive veil material is a material at least of a portion of which is randomly orientated carbon fibers. However, Barfuss does teach a veil heater wherein a heating blanket wherein said plurality of carbon fibers is a mat at least of a portion of which are randomly orientated carbon fibers (Barfuss ¶0042, “preferably, the plurality of fibers are randomly distributed throughout the resistive substrate”).    Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to incorporate the teaching of Barfuss into Augustine, in order to have the fibers randomly situated in order that there is no concentration, and thus the heat gradient and electrical density will remain about constant, so it is an effective heater without hotspots which may be subject to malfunction (Barfuss, ¶0041). 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,805,988 in view of Augustine ( U.S. Patent Application Publication 2007/0068923).

Application 16712181				U.S. Patent 10,805,988
1. A heating blanket comprising, a carbon veil material having a plurality of carbon fibers extending between a carbon veil first surface and a carbon veil second surface oppositely disposed from said carbon veil first surface; a first electrically conductive rail electrically coupled along a first side of said carbon veil, said first electrically conductive rail being an electrically conductive ink extending through said carbon veil from said first surface to said second surface; a second electrically conductive rail electrically coupled along a second side of said carbon veil material opposite said first side of said carbon veil material, said second electrically conductive rail being an electrically conductive ink extending through said carbon veil from said first surface to said second surface; a first electrically insulative layer overlaying a first surface of said carbon veil material; a second electrically insulative layer overlaying a second surface of said carbon veil material oppositely disposed from said first surface of said carbon veil material, and an electrical control circuit electrically coupled to said first electrically conductive rail and said second electrically conductive rail, whereby current passing from the electrical control circuit to the first and second electrically conductive rails passes through the carbon veil to create heat.

1. A heating blanket comprising, a carbon veil material; a first electrically conductive rail electrically coupled 5along a first side of said carbon veil; a second electrically conductive rail electrically coupled along a second side of said carbon veil material opposite said first side of said carbon veil material; a first electrically insulative layer overlaying a first 10surface of said carbon veil material; a second electrically insulative layer overlaying a second surface of said carbon veil material oppositely disposed from said first surface of said carbon veil material, and 15an electrical control circuit electrically coupled to said first electrically conductive rail and said second electrically conductive rail, a first electrically conductive strip overlaying and in electrical contact with said first electrically conductive rail, and a second electrically conductive strip overlaying and in electrical contact with said second electrically conductive rail, wherein said first and second electrically conductive rails are made of an electrically conductive ink, whereby current passing from the electrical control circuit to the first and second electrically conductive rails 20passes through the carbon veil to create heat. 




Specifically, claims 1, 9, and 15 of the instant application are obvious over the independent claims 1, 7, and 12, respectively, of U.S. Patent 10,805,988 over Augustine and Barfuss, as described in the §103 rejection above.  Their dependent claims follow suit as well.   The above table, for instance, maps the similarities (in highlight) and differences (not in highlight) between claim 1 of each claim set.
The only substantial difference between the independent claims of Patent 10,805,988 and the current application is that the patent has a “conductive strip” in contact with the first and second conductive rails made up of conductive ink, whereas the current application, the conductive ink of the rails itself extends through the carbon veil, so that, arguably, the conductive ink itself includes the conductive strip to be sure that both sides are in electrical contact (for the application claim 1 to read on the patent claim 1, it can be understood that some of the conductive ink that “extends through the carbon veil”  would be considered the “conductive strip”).   In any case, the current claims certainly are obvious over U.S. Patent 10,805,988 in view of Augustine, as noted above, who describes many ways of creating the rail (¶¶0028-0030).  As such, the subject matter is substantially similar and subject to an Obvious double patenting rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761